DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19, and 20 the claims recite “the bed comprising a floorplate,” while later reciting “the floorplate is integral with the bed.” This makes the elements and their construction unclear. The bed “comprising” a floorplate appears to indicate the floorplate is the bed, while the floorplate “integral with” the bed indicates these are different elements which are integral with each other. In other words it is unclear if a floorplate constitutes the claimed bed or if a floorplate and a bed must both be present and integral with each other. For the purposes of this examination, the bed will be read as comprising a floorplate, rather than necessitating different components, as this appears to be consistent with applicant’s specification which reads “The bed comprises and/or defines a floorplate 501” (spec p 12, line 3).
Further regarding claim 1, the claim recites “the at least one connecting member is integral to the floorplate, so that the at least one further tool is integral to the floorplate,” while later reciting “the at least one tool-holder arm can be anchored directly to the floorplate and removed from the floorplate.” It is unclear how both of these limitations can be present in the invention. Specifically, it is unclear how the further tool can be integral to the floorplate, when the tool-holder arm, which holds the further tool, is removable from the floorplate. For the purposes of this examination, the term “integral” will be read as meaning “rigidly connected” and encompassing connections of separate pieces which can be removable, as this appears to be the broadest reasonable interpretation supported by applicant’s specification. 
Claims 2-10 and 15-18 are rejected as indefinite due to their dependency upon rejected claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (US 2011/0036507, previously cited) in view of Pozerycki et al (US 2783830, previously cited).
Regarding claim 1, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a floorplate (2) with a placement surface (flat top surface of 2 shown in fig 1) extending parallel to the horizontal axis of rotation and to the supporting surface to receive and support the wheel (fig 1), wherein the floorplate is integral with the bed (the bed comprises the floorplate) so that the floorplate is operatively fixed on the supporting surface and is configured to support the wheel resting thereon (function provided by flat top surface of floorplate 2 which is capable of supporting a wheel and is fixed on the supporting surface; [0047]); a drive system (“means for activating”) configured to move the wheel-holder unit along the horizontal axis of rotation ([0048]); a tool-holder turret (5) movably connected to the bed and adapted to support at least one tool (6) to keep it in an operating work position where it can interact with the tyre of the wheel ([0057]). 
Corghi does not teach at least one tool-holder arm connected to a further tool or at least one connecting member situated on the floorplate at a fixed position. Pozerycki teaches an apparatus including at least one tool holder arm (75) connected to an at least one further tool (68); at least one connecting member (fig 5; hole receiving arm 75) situated on a floorplate (70) at a fixed position (fixed in position by pins 72, 76; col 3, lines 41-47), where the at least one tool-holder arm is removably fixable to the floorplate by means of the at least one connecting member (by removal of pin 76) in such a way that the at least one tool holder arm arm projects from the floorplate transversely to the placement surface (fig 5; projects vertically) and holds the at least one further tool in an operating work position where it can interact with the tyre (shown in fig 1); wherein the at least one connecting member is integral to the floorplate (hole is integral with 70), so that the at least one further tool is integral to the floorplate at a stationary position relative to a movement of the wheel-holder unit (fixed in position by pins 72, 76; col 3, lines 41-47), the stationary position being defined by the fixed position of the at least one connecting member wherein the at least one tool-holder arm can be anchored directly to the floorplate and removed from the floorplate, so that the at least one tool-holder arm can be anchored in a position that is fixed with respect to the supporting surface (can be anchored or removed via pin 76). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention  to provide at least one further tool connected to a tool-holder arm removably fixed to the floorplate of Corghi by an integral connecting member in order to provide an adjustable further tool to cooperate with the first tool to engage opposite sides of the tire to remove the beads to remove the tire from the wheel as taught by Pozerycki (col 5, lines 23-28; col 5, lines 44-52). 
Regarding claim 2, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the at least one connecting member is disposed along a longitudinal axis of placement in a vertical plane, the vertical plane being parallel to the horizontal axis of rotation (fig 1; disposed along vertical axis in vertical plane going through connecting member holding tool 68 and axis of rotation of the wheel).
Regarding claim 3, Corghi, as modified, teaches all the limitations of claim 2 as described above. Corghi further teaches a slide (33) on which the tool holder turret is mounted, the slide being configured to move the turret translationally relative to the bed by translation of the slide along an axis of translation, the axis of translation being situated laterally of, and spaced from, the vertical plane ([0048]; fig 1).
Regarding claims 4, 5, and 7, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the tool holder turret is movable towards and away from the horizontal axis of rotation in order to move the at least one tool between the operating work position and a rest position where the tool is clear of the tyre ([0059]); wherein the drive system (further comprising jack 37) is configured to move the wheel-holder unit towards and away from the floorplate ([0050]); and wherein the at least one tool is a tool for mounting or removing the tire or a bead breaker tool ([0056]).
Regarding claim 6, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the at least one connecting member comprises a hole made in the floorplate (fig 5; hole in floorplate 70) and adapted to receive the at least one tool-holder arm in a direction transverse to the placement surface (fig 5; held vertically). 
Regarding claim 8, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches a working position of the at least one further tool is situated at a first height relative to the floorplate (fig 5) and the working position of the at least one tool is situated at a second height relative to the floorplate (fig 1; tool 51), the second height being greater than the first height (fig 5; first height adjustable downward to below second height by pin 76 in holes 78). 
Regarding claim 15, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the drive system includes an actuator to translate the wheel-holder unit along the horizontal axis of rotation, wherein the wheel-holder unit is mounted on a first slide (32) and the actuator translates the first slide ([0048]). While Corghi does not explicitly teach the actuator being a hydraulic actuator, Corghi does teach that the actuator is “of known type” ([0048]). Corghi further describes hydraulic actuators are used to create sliding movements elsewhere on the machine ([0050]). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a hydraulic actuator for sliding the wheel-holder unit on the first slide, as these are a known type of actuator predictably used for facilitating movements of machine parts as taught by Corghi ([0048], [0050]). 
Regarding claim 16, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches an actuator translating the tool-holder turret relative to the bed, wherein the tool-holder turret is mounted on a slide (33) and the actuator translates the slide ([0048]). 
Regarding claim 18, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the drive system translates the wheel-holder unit independently to movements of the tool-holder turret, so as to vary a position of the wheel-holder unit along the horizontal axis of rotation relative to the bed, independently to a position of the tool holder turret along the axis of rotation ([0049]; either of the slides may be fixed while the other is movable).
Regarding claim 19, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a floorplate (2) with a placement surface (flat top surface of 2 shown in fig 1) extending parallel to the horizontal axis of rotation and to the supporting surface to receive and support the wheel (fig 1), wherein the floorplate is integral with the bed (the bed comprises the floorplate) so that it is operatively fixed on the supporting surface and is configured to support the wheel resting thereon (function provided by flat top surface of floorplate 2 which is capable of supporting a wheel and is fixed on the supporting surface; [0047]); a drive system (“means for activating”) configured to move the wheel-holder unit along the horizontal axis of rotation ([0048]); a tool-holder turret (5) movably connected to the bed and adapted to support at least one tool (6) to keep it in an operating work position where it can interact with the tyre of the wheel ([0057]), wherein the drive system translates the wheel-holder unit independently to movements of the tool-holder turret, so to vary a position of the wheel-holder unit along the horizontal axis of rotation relative to the bed, independently to a position of the tool holder turret along the horizontal axis of rotation ([0049]; either of the slides may be fixed while the other is movable), wherein the wheel-holder unit is mounted on a first slide (32) and the tool holder turret is mounted on a second slide (33). 
While Corghi does not explicitly teach the drive system including a first and second hydraulic actuator, Corghi does teach that the drive system is “of known type” ([0048]). Corghi further describes hydraulic actuators are used to create sliding movements elsewhere on the machine ([0050]). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a hydraulic actuator as the drive system for translating the slides, as these are a known type of actuator predictably used for facilitating movements of machine parts as taught by Corghi ([0048], [0050]). Corghi is unclear if there are separate actuators for each of the slides ([0048]; it is unclear if the phrase “slides 32 and 33 are associated to means for activating” refers to a single means or separate means for each slide). However, Pozerycki teaches an apparatus for mounting and removing a tyre including a wheel-holder unit (16) mounted on a first slide (17; col 2, lines 28-31), a tool-holder turret (52) mounted on a second slide (50) and a drive system including a first actuator (29) to translate the first slide (col 2, lines 46-57) and a second actuator (63) to translate the second slide (col 3, lines 28-36). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide first and second hydraulic actuators for translating the first and second slides of Corghi, as multiple actuators allows the individual control of each slide for performing specific individual functions as taught by Pozerycki (paragraph starting col 1, line 69; col 3, line 71-col 4, line 24). 
Corghi does not teach at least one tool-holder arm connected to a further tool or at least one connecting member situated on the floorplate at a fixed position. Pozerycki teaches an apparatus including at least one tool-holder arm (75) connected to a further tool (68); at least one connecting member (fig 5; hole receiving arm 75) situated on a floorplate (70) at a fixed position (fixed in position by pins 72, 76; col 3, lines 41-47), where the at least one tool-holder arm is removably fixable to the floorplate by means of the at least one connecting member (by removal of pin 76) in such a way that the at least one tool-holder arm projects from the floorplate transversely to the placement surface (fig 5; projects vertically) and holds the further tool in an operating work position where it can interact with the tyre so that the at least one tool-holder arm can be anchored in a position that is fixed with respect to the supporting surface (shown in fig 1). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one further tool connected to a tool-holder arm removably fixed to the floorplate of Corghi by a connecting member in order to provide an adjustable further tool to cooperate with the first tool to engage opposite sides of the tire to remove the beads to remove the tire from the wheel as taught by Pozerycki (col 5, lines 23-28; col 5, lines 44-52).
Regarding claim 20, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a floorplate (2) with a placement surface (flat top surface of 2 shown in fig 1) extending parallel to the horizontal axis of rotation and to the supporting surface to receive and support the wheel (fig 1), wherein the floorplate is integral with the bed (the bed comprises the floorplate) so that the floorplate is operatively fixed on the supporting surface and is configured to support the wheel resting thereon (function provided by flat top surface of floorplate 2 which is capable of supporting a wheel and is fixed on the supporting surface; [0047]); a drive system (“means for activating”) configured to move the wheel-holder unit along the horizontal axis of rotation ([0048]); a tool-holder turret (5) movably connected to the bed and adapted to support at least one tool (6) to keep it in an operating work position where it can interact with the tyre of the wheel ([0057]). 
Corghi does not teach at least one tool-holder arm connected to a further tool or at least one hole provided in the floorplate at a fixed position. Pozerycki teaches an apparatus including at least one tool holder arm (75) connected to a further tool (68); at least one hole (fig 5; hole receiving arm 75) provided in a floorplate (70) at a fixed position, said position being stationary with respect to movements of the wheel-holder unit (fixed in position by pins 72, 76; col 3, lines 41-47), where the at least one tool-holder arm is removably fixable to the floorplate by insertion into the at least one hole (fixed in hole by pin 76) in such a way that the at least one tool-holder arm projects from the floorplate transversely to the placement surface (fig 5; projects vertically) and holds the at least one further tool in an operating work position where it can interact with the tyre (shown in fig 1); wherein the at least one hole is provided in the floorplate so that the at least one tool-holder arm can be anchored directly to the floorplate and removed from the floorplate, so that the at least one tool-holder arm can be anchored in a position that is fixed with respect to the supporting surface (can be anchored or removed by pin 76). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one further tool connected to a tool-holder arm removably fixed to the floorplate of Corghi by a hole in order to provide an adjustable further tool to cooperate with the first tool to engage opposite sides of the tire to remove the beads to remove the tire from the wheel as taught by Pozerycki (col 5, lines 23-28; col 5, lines 44-52).
Claims 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi and Pozerycki as applied to claim 1 above, and further in view of McCrary (US 2545157, previously cited).
Regarding claim 9, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the tool-holder arm removably fixable to the bed by means of the connecting member in such a way that the tool-holder arm projects from the bed transversely to the placement surface (fig 5; projects vertically) and keeps the further tool at a working position where it can interact with the tyre (fig 1). Corghi and Pozerycki do not teach a plurality of tool-holder arms, a plurality of further tools, or a plurality of connecting members at respective fixed positions. However, it has been held that “duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). Further, McCrary teaches a plurality of tool-holder arms (26) adapted to support a plurality of respective further tools (92; fig 6), and a plurality of connecting members (86) at respective fixed positions. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Corghi with a plurality of tool holder arms, further tools and connecting members as taught by McCrary in order to achieve the predictable result of engaging the tyre at multiple points as taught by McCrary (as shown in fig 3). 
Regarding claim 10, Corghi, as modified, teaches all the limitations of claim 9 as described above. McCrary further teaches the connecting members are disposed and distributed along a longitudinal axis of placement in a vertical plane (vertical plane of cross-section shown in fig 3), the vertical plane being parallel to the horizontal axis of rotation (fig 3). 
Regarding claim 17, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the at least one connecting member includes a hole defined in the floorplate, the hole being configured to receive the tool-holder arm (fig 5; hole receiving arm 75). Corghi and Pozerycki do not teach a plurality of holes configured to receive the tool-holder arm. However, it has been held that “duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). Further, McCrary teaches at least one connecting member comprising a plurality of holes (86) configured to receive a tool-holder arm (26; fig 3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Corghi with a plurality of holes as taught by McCrary in order to achieve the predictable result of allowing multiple further tools for engaging the tyre at multiple points as taught by McCrary (as shown in fig 3). 
Response to Arguments
Applicant's arguments filed 16 Aug 2022 have been fully considered but they are not persuasive. Regarding claims 1, 19, and 20, applicant argues that Pozerycki does not teach the claimed elements of the floorplate, namely, that it is fixed on the supporting surface such that the tool-holder arm is anchored with respect to the supporting surface. However, the fixed nature of the floorplate is described in Corghi as detailed in the rejection above. The rejection is based on applying the tool-holder arm and further tool of Pozerycki to the floorplate of Corghi. As the tool-holder arm and further tool of Pozerycki are anchored to a fixed position in the floorplate 70 via a hole and a pin (col 3, lines 44-47), the tool-holder arm and further tool would be in a fixed position relative to the supporting surface when applied to the floorplate of Corghi. Applicant argues that element 70 of Pozerycki is not analogous to the claimed floorplate, as it is capable of sliding to different positions. However, the rejection is not based on using the sliding floorplate of Pozerycki. Additionally, the plate 70 of Pozerycki is capable of being fixed in position as claimed, as it has pins for fixing it in position (col 3, lines 41-43). As this floorplate of Pozerycki supports the further tool similarly to the floorplate of Corghi supporting the tool-holder turret, the connection thereto is obvious for a person having ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723